Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 16/513,591 filed 7/16/19. Claims 1 and 3-9 are pending with claims 1, 5 and 7 in independent form.

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 states “a method of selective tracing” in line 1 of the claim. The examiner believes the claim should read “a method of selectively tracing”.  Claim 5 states “permanently a radio frequency identifier (RFID)” in line 2 of the claim. The examiner believes the claim should read “permanently affixing a radio frequency identifier (RFID)”. Appropriate correction is required.
Claim 6 is objected to because of the following informalities: Claim 6 states “wherein compliance data including but not limited to” in lines 1-2 of the claim. The examiner believes the claim should read “wherein compliance data includes but is not limited to”.  Claim 6  states “chemical testing, supply chain” in line 2 of the claim.  The examiner believes the claim should read “chemical testing or supply chain information”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: Claim 7 states “A method of selective tracing” in line 1 of the claim. The examiner believes the claim should read “A method of selectively tracing”. Claim 6 states “permanently a radio frequency identifier (RFID)” in line 2 of the claim. The examiner believes the claim should read “permanently affixing a radio frequency identifier (RFID)”.  Claim 6 states “that is near field communication (NFC) compatible means to a vaporizer . Appropriate correction is required.
Claim 8 is objected to because of the following informalities: Claim 8 states “wherein compliance data including but not limited to” in lines 1-2 of the claim. The examiner believes the claim should read “wherein compliance data includes but is not limited to”.  Claim 8 states “chemical testing, supply chain” in line 2 of the claim.  The examiner believes the claim should read “chemical testing or supply chain information”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6 and 8 recite the limitation "wherein compliance data" in line 1 of the claims.  There is insufficient antecedent basis for this limitation in the claims and the claims from which they depend.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al. US 2021/0401061 A1.
Davis teaches:
With respect to claim 1, A vaporizer tip (fig. 2, mouthpiece assembly 88 includes end of assembly (tip) where vapor leaves the tip to be inhaled by user), comprising: a body (fig. 2, 100), a fluid pathway therethrough (fig. 2, conduit 17), a connection end configured to connect to a cartridge (fig. 2, 56); an inhalation end with an outlet fluidly connected to the fluid pathway (fig. 2, mouthpiece assembly 88 includes end of assembly where vapor leaves the to be inhaled by user); and, an RFID chip or tag affixed thereto (ID tag 28 may be an RFID tag  [0157]).  

With respect to claim 3, The device of claim 1 wherein: the body comprises an inner core (fig. 2, inside of mouthpiece assembly 88) and an outer encasement (fig. 2, exterior body of mouthpiece assembly 88 can be considered an outer encasement); and the RFID chip or tag is placed within the inner core (fig. 2, RFID tag 28 is located within mouthpiece assembly 88).  

With respect to claim 4, The device of claim 1 wherein: the body comprises an inner core (fig. 2, inside of mouthpiece assembly 88) and an outer encasement (fig. 2, exterior body of mouthpiece assembly 88 

With respect to claim 5, A method of selective tracing a vaporizer cartridge, the method comprising: permanently a radio frequency identifier (RFID) (fig. 2, ID tag 28 which may be an RFID tag [0157] is permanently affixed) that is near field communication (NFC) compatible to a vaporizer cartridge (ID tag 28 may be an RFID tag configured for use with NFC communication system [0157]);  3PATENT 08RR008-TANT-20 19assigning a unique identifier tag (UIT) to the RFID and associated cartridge (ID tag 28 can comprise a unique payload identifier that may be a serial number or tracking number [0156]); and, creating a database which contains at least one of manufacturing and distribution records (unique payload identifier of ID tag 28 may be compared to a database that includes specific operational settings and secondary data [0156] that can include a list of payload identifiers that have been stolen, recalled, returned and control assembly information [0176] – [0185]; manufacture date may be stored [0623]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. US 2021/0401061 A1 in view of Gelardi US 10,982,899 B1.
The teachings of Davis have been discussed above.
Davis fails to specifically teach:
With respect to claim 6, The method of claim 5 wherein compliance data including but not limited to child safety certifications and testing, chemical testing, supply chain.  

However, Gelardi teaches:
With respect to claim 6, The method of claim 5 wherein compliance data including but not limited to child safety certifications and testing, chemical testing, supply chain (col. 16, lines 30-32 teaches storing manufacturing supply chain information in database).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Davis to store supply chain information in a database, as taught by Gelardi as an obvious matter of design choice that is a well-known and commonly used means that allows a user to authenticate and track and trace information on a product through a manufacturing supply chain process (col. 16, lines 30-32). 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. US 2021/0401061 A1 in view of Bryant, Jr. et al. US 2019/0195852 A1.
Davis teaches:
With respect to claim 7,  A method of selective tracing a vaporizer cartridge, the method comprising: permanently a radio frequency identifier (RFID) (fig. 2, ID tag 28 which may be an RFID tag [0157] is permanently affixed) that is near field communication (NFC) compatible means to a vaporizer cartridge (ID tag 28 may be an RFID tag configured for use with NFC communication system [0157]); assigning a unique identifier tag (UIT) to the RFID and associated cartridge (ID tag 28 can comprise a unique payload identifier that may be a serial number or tracking number [0156])

Davis fails to teachWith respect to claim 7, using blockchain ledger between nodes in the supply and distribution chain to chain in their block of data to at least one of the NFC RFID or a remote server for their transaction.  

However, in a similar field of endeavor Bryant teaches using blockchain ledger between nodes in the supply and distribution chain to chain in their block of data to at least one of the NFC RFID or a remote server for their transaction [0008]-[0009], [0022]-[0023], [0044].

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Davis to incorporate a blockchain ledger for the supply chain, as taught by Bryant, to increase transparency, enhance security and improve traceability. 

Davis as modified by Bryant additionally teaches
.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. US 2021/0401061 A1 in view of Fu et al. US 2019/0373679 A1.
The teachings of Davis have been discussed above.
Davis additionally teaches the RFID is incorporated into the tip (ID tag 28 may be an RFID tag  [0157]) but fails to specifically teach the RFID is co-molded. 

However, Fu teaches a vaporizer device in which an RFID tag may be co-molded during injection molding [0314]. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Davis to co-mold the RFID, as taught by Fu, as an obvious matter of design choice to increase the protection of the tag from water or chemicals. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH